Citation Nr: 1615835	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  07-24 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pituitary microadenoma and galactorrhea. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to May 1992. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in May 2011 to schedule the Veteran for hearing at the RO before a Veterans Law Judge.   
  
Since the May 2011 remand, several attempts to afford the Veteran a hearing at the RO before a Veterans Law Judge have been made, with the Veteran requesting postponement on more than one occasion.  More recently, letters advising the Veteran of the date for her hearing have been returned as undeliverable, and the Veteran's representative, in January 2015 correspondence, indicated that multiple attempts by mail and telephone to advise the Veteran of the date and time of her scheduled hearing had been unsuccessful, with the mail continually being returned as undeliverable and the responses to phone calls to her number of record being that there is nobody utilizing that number in the Veteran's name.  As it does not appear that there is any reasonable possibility that further attempts to schedule the Veteran for a hearing at the RO before a Veterans Law Judge would be successful, the undersigned will not direct that further efforts be conducted to schedule the Veteran for such a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The record reflects the following August 2006 statement submitted on behalf of the Veteran by a private physician:  

I am one of a number of physicians caring for [the Veteran].  I have reviewed her medical records dating from January 1998.  [The Veteran] has a condition of a pituitary microadenoma with hyperprolactinemia.  She has been under the care of endocrinologists for this disorder which was manifest as galactorrhea.  It was first demonstrated by MRI in 1997 but was probably present as far back as 1994 or earlier given her symptom of galactorrhea beginning at that time.  It may have originated a few years prior to that without causing any symptoms but there is no way of verifying that. 

If the record indicates that a claimed disability may be related to service, there is a duty to provide the Veteran with a VA examination when there is insufficient competent medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The requirement that a VA examination be provided if the record "indicates" that a disability may be associated with service is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Review of the record reveals private clinical evidence reflecting galactorrhea from as early as 1994-1995.  See history recorded on April 20, 1998, private clinical report.  As such, and given the fact that the history of the disease at issue provided in the August 2006 private physician's statement possibly places its onset in service, or within one year thereof, and the low threshold for triggering the duty to provide a VA examination, the AOJ will also be directed to arrange for a VA examination and opinion that addresses the claim on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to address the claim on appeal.  The record should be made available to and reviewed by the examiner, and the examiner is requested to opine as follows: 

a) Is it at least as likely as not that the Veteran's pituitary microadenoma and galactorrhea had its onset in service?    

b) Is it at least as likely as not that the Veteran's pituitary microadenoma manifested as a cancerous tumor to a compensable degree within one year of service? 

The rationale for any opinion offered should be provided.

2.  Readjudicate the claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




